PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/994,757
Filing Date: 17 Aug 2020
Appellant(s): PERKINELMER HEALTH SCIENCES, INC.



__________________
Christopher Rhodes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103

1.  Claims 11-15, 19-20, & 72-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over TIPLER in US in view of NEAL in US 6649129 in further view of St. GERMAIN in US 20100068821.
With respect to Claims 11-12, 72-73, & 82, TIPLER et al. teach of sorbent devices and methods of using them. TIPLER et al. further teach of a sorbent device comprising a body, a sampling inlet, a base and a longitudinal diffusion path between the inlet and the base. TIPLER further teach that the sorbent device can include at least two sorbent materials (there can also be more than two) that are fluidically coupled to the longitudinal diffusion path and that the device can be for gas chromatography or for other types of chromatography(paragraph 0067 & 0060). The sorbent materials are arranged from material with a weakest sorbent strength to a material with a strongest sorbent strength, with the weakest sorbent strength material adjacent to the sampling inlet(as instantly claimed) (abstract). Further, TIPLER et al. teach of the sorbent devices containing 3 to 5 different sorbent materials(as required by the instant claims) (paragraph 0020, 0049, 0053), having an expansion zone adjacent to the inlet(see figures 3C-D and associated description) and of having a barrier which is fluid permeable between the sorbent materials(paragraph 0005, 0040, & 0047) and of the entire internal volume of the tube being occupied by the sorbents(paragraph 0006-0007). TIPLER et al. do not teach of using glass beads as one of the sorbents. Also, if it is unclear that TIPLER teach of the sorbents filling the entire internal volume, NEAL et al. however remedy this. 
NEAL et al. teach of a method and apparatus for concentration VOCs in an air stream (as instantly claimed)(VOCs-of which PAH and BTEX are considered).  NEAL et al. more specifically teach of using a gas chromatograph as is done in TIPPLER and of using a tube/trap with glass beads(Column 1, line 55- Column 2, line 10) and also of using graphitized carbon sorbents(column 5, line 55-column 6, line 15), and further of completely filling the sorbent tube with the layered sorbents(Figure 1, Figure 4, Figure 4 description).  It would have been obvious to one of ordinary skill in the art to use glass beads as a concentrator for gas chromatograph as is done in NEAL in the invention of TIPPLER due to its known success with concentrating VOCS for gas chromatography analysis and the need to better devices capable of this (Column 1, line 55- Column 2, line 10, Column 2, lines 29-33). Also—it would have been obvious to combine TIPLER and NEAL to completely fill the sorbent tube to make sure all desired analyte are captured or reversibly ab/adsorbed—which offers an advantage over what is shown in TIPLER since in TIPLER not all of the solution/analyte would be forced to flow through the packing of the tube and if the column is packed them all solution/analyte is forced to move through the packing. TIPLER and NEAL teach of compounds that would function to accomplish the intended functions of the independent claims(effectively  and reversibly adsorb BTEX and PAHs analytes within a range of C4 to C44 in a liquefied petroleum gas stream, and  wherein the glass beads comprise a surface area to adsorb BTEX and PAH analyte species with 22 carbons or more in the liquefied petroleum gas stream, and wherein the other sorbent materials adsorb the BTEX and PAH analytes within a range of C4 to C44 other than the BTEX and PAH analyte species with 22 carbons or more adsorbed by the glass beads), however if this is not obvious to one of ordinary skill in the art—ST. GERMAIN is used to remedy this.
St. GERMAIN et al. teach of a method for analyzing aromatic hydrocarbons in fluids. The method includes providing a substrate coated with thin film layer, and also for analyzing hydrocarbons dissolved in water contained in coated vessels (abstract).  More specifically, St. GERMAIN teaches of analyzing/detecting PAH's (paragraph 0106, 0111, 0114, 0117-0118), and BTEX(MAHs is another expression for BTEX )(paragraph 0095) and of this detection occurring through conventional chromatographic methods (paragraph 0013, 0020, 0170-0171) with and injector/injector port(paragraph 0171) and St. GERMAIN et al. even more specifically teach of analyzing C4 and above BTEX and PAH's(paragraph 0096) and also of 6 ring PAH’s which would fall into the C4-44 claim limitation(paragraph 0175).  Even more specifically, St. GERMAIN et al. teach of different vessels (tubes) being partially submerged in a fluid sample matrix (introducing a fluid stream into a sorbent tube) and of measuring the absorption rate of the PAH or other analyte (paragraph 0133-0134, 0169, 0108) and of using solid phase extraction (SPE) and of first absorbing the analyte and then of desorbing the analyte(reversible absorption)(paragraph 0102, 0101 & 0100), and finally of detection of these compounds with a detector(paragraph 0187-0192), and specifically the detection of individual compounds(paragraph 0074). Further, St. GERMAIN et al. make clear that this is reversible adsorption, and the BTEX and PAHs (para [0152], [0158]; figure 4c) analytes such as contaminants are absorbed into a PDMS layer disposed on a substrate; and since they can be desorbed via solvent extraction or thermal desorption, then the absorption is reversible, specifically of desorbing the adsorbed BTEX and PAHs from the sorbent tube (para 0100], [0095], [0156], [0102]).  Even more specifically, St. GERMAIN et al. teach of thermal desorption using an oven (paragraph 0017, 0170-0171). It would have been obvious to one of ordinary skill in the art to analyze a stream containing PAH and BTEX as is done in ST. GERMAIN with the devices of TIPLER and NEAL due to the need for improvement of detection of polycyclic aromatic hydrocarbons(PAHs and monocyclic aromatic hydrocarbons (St. GERMAIN, paragraph 0003-0004). Also—as it is not clear what applicant means the surface area to be, when instantly claiming, “a surface area to absorb,” the teachings of TIPLER in view of NEAL, and further in view of ST. GERMAIN would be capable of this—as all components claimed are presently taught by the prior art, and therefore this would be obvious.
With respect to Claims 13-15, & 74-76, TIPLER et al. teach of the sorbent materials being glass beads, and graphitized carbon among other things (paragraph 0063).  NEAL et al. also teach of the use of glass wool (Figure 4 & 3 and associated description & column 8, lines 1-26).  
With respect to Claim 19, NEAL et al. teach of a cooling jacket (Column 5, line 55-Column 6, line 15).
With respect to Claim 20, TIPLER et al. teach of the device containing canisters and tubes (paragraph 0029 and figures 2A-2B ) and NEAL teach of the same thing(Column 6, line 47- Column 7).
With respect to Claim 77, TIPLER et al. teach of having an expansion zone adjacent to the inlet with fins inside (see figures 3C-D and associated description paragraphs 0018 & 0042).
With respect to Claims 78-81, TIPLER et al. teach of the sorbent materials being glass beads, and graphitized carbon among other things (paragraph 0063). TIPLER et al. further teach that sorbent materials are arranged from material with a weakest sorbent strength to a material with a strongest sorbent strength, with the weakest sorbent strength material adjacent to the sampling inlet (abstract). NEAL et al. also teach of the use of glass wool (Figure 4 & 3 and associated description & column 8, lines 1-26).  
With respect to Claim 83, TIPLER et al. teach of the use of a flame ionization detector (paragraph 0070).
With respect to Claim 84, TIPLER et al. teach of using a small pump to circulate the stream with the analyte into the tube (paragraph 0033).

(2) Response to Argument
Appellant argues that TIPLER et al. do not teach of filling the entire column with sorbent and any modification of TIPLER with the NEAL reference used which has a fully packed/closed flow path in the sorbent tube would render TIPLER inoperable change the principle of its operation, and make it unsatisfactory for its intended purpose. As this is a 103 rejection, the rejection is based on the combination of prior art. Therefore, applicants argument is not convincing as NEAL et al. teach of using a tube/trap with glass beads (Column 1, line 55- Column 2, line 10) and also of using graphitized carbon sorbents (column 5, line 55-column 6, line 15), and further of completely filling the sorbent tube with the layered sorbents (Figure 1, Figure 4, Figure 4 description). This combination makes the structure of the instantly claimed apparatus/device obvious—despite appellant’s arguments to the contrary.
Further expanding on the above, appellant further argues that the TIPLER reference and the NEAL reference and not combinable since TIPLER intentionally leaves open a migration path to help with sample flow, and that any modification from this open migration path found in TIPLET would render TIPLER inoperable for its intended purpose. The examiner disagrees. Just because the references differ in this aspect (open flow path of TIPLER versus packed column in NEAL) - it does not mean that the references would not be combinable. There are disadvantages to the method of TIPLER…that since there is an open section, not all of the analyte solution would be forced to flow through the solvent. Therefore—it would be obvious to completely fill the sorbent tube to make sure all desired analytes are captured or reversibly ab/adsorbed.
Appellant further argues that the open flow path found in TIPLER is NOT a disadvantage. Though the examiner sees that having an open flow path is not always a disadvantage, that does not change the fact that it can sometimes be a disadvantage- as the examiner expressed before. Specifically, a fully packed tube (as is done in NEAL) offers the advantage over what is shown in TIPLER in that it forces all of the solution/analyte present to be forced to flow through the packing of the tube and if the column is packed then all solution/analyte is forced to move through the packing.
Further-In response to applicant's argument that the closed(packed) flow path of NEAL would render the TIPLER open flow path/not fully packed column unusable for its intended purpose, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981), and this is the case instantly with respect to particularly TIPLER, and NEAL, and also St. GERMAIN.
Appellant further argues that the open flow path of TIPLER allows for passive diffusion, and any modification of its structure (TIPLER have an open flow path with column on side of the column) would render TIPLER inoperable for this purpose of passive diffusion- and that therefore one of ordinary skill would not want to modify TIPLER in any way that would not allow for passive diffusion. The examiner disagrees- again for the reasons above, but would further like to point out that “passive diffusion” is intended purpose for a device- and also no structure which is clearly a structure that only allows for passive diffusion is recited in the claims. What matters for patentability of a device/apparatus is would the structures or device parts be novel or obvious to one of ordinary skill in the art—not how the device is intended to be used, and, in fact the instant structures are obvious from the references of TIPLER, NEAL, and St. GERMAIN as shown above.
Appellant argues that the office has not addressed how TIPLERS modification would be retained by inserting NEAL and St. GERMAIN into TIPLER. In response to applicant's argument with respect to this, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981.)
	Appellant further argues the prior art does not teach of the sorbent tube being able to absorb PAH and BTEX is a specific carbon number range, and further that Claims 11, 72 and 82 recite that the specifically claimed absorbent materials absorb PAH and BTEX and specific size ranges. With respect to this—what the sorbent tube is capable of analyzing or analyses is not limiting in a device claim. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s). These limitations reside in the preamble, and again the instant claims are drawn to apparatus/device. When reading the preamble in the context of the entire claim, the recitation “to reversibly absorb BTEX and PAH analytes within a range of C4 to C44 in a liquefied petroleum gas stream” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Also the section cited in quotes is an intended use for the device, and is the size of molecules that the sorbent packing materials absorb and therefore are not limiting in a device/apparatus claim.
	Appellant argues that the office has “overgeneralized,” ST. GERMAIN, but due to the above and that ST. GERMAIN is not really needed in this rejection - as it was only used to reach the intended purpose for the claimed device—which is not limiting in a device/apparatus- this is not convincing. 
	Further- the examiner maintains that TIPLER, NEAL and ST. GERMAIN are combinable as shown above.
	Appellant further argues about Claim 77, and specifically that the “plurality of fins,” are missing from the combination of prior art. The examiner disagrees as TIPLER et al. do in fact teach of having an expansion zone adjacent to the inlet with fins (i.e. plural) inside (see figures 3C-D and associated description paragraphs 0018 & 0042). Further as applicant has claimed the expansion chamber it is really only very broadly an expanded tube- like any tube would contain after sample flows in through an inlet.
For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
Rebecca Fritchman
/REBECCA M FRITCHMAN/           Primary Examiner, Art Unit 1797                                                                                                                                                                                             
Conferees:
/LYLE ALEXANDER/           Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                             
/LEE A VISONE/           Quality Assurance Specialist, OPQA                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.